Exhibit 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated and effective as of May 7, 2010, is made and entered into
by and between AmeriCredit Corp., a Texas corporation, having an office at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102 (hereinafter referred to as
“Employer”), each subsidiary corporation of Employer whether executing this
Agreement or not (each, a “Subsidiary”), and Brian S. Mock (hereinafter referred
to as “Executive”).

WHEREAS, Employer desires that the Executive continue as an employee of Employer
and Subsidiary in an executive capacity to provide the necessary leadership and
management skills that are important to the success of Employer and Subsidiary.
Employer believes that retaining the Executive’s services as an employee of
Employer and Subsidiary and the benefits of his business experience are of
material importance to Employer and Subsidiary.

WHEREAS, Employer and Executive are parties to an Employment Agreement dated as
of May 9, 2003 (the “Existing Employment Agreement”).

WHEREAS, the parties hereto desire to amend and restate the Existing Employment
Agreement in the manner, and on the terms and conditions herein provided.

NOW, THEREFORE, in consideration of Executive’s employment by Employer and the
mutual promises and covenants contained herein, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto intend by this Agreement to
specify the terms and conditions of Executive’s employment relationship with
Employer and Subsidiary and the post-employment obligations of Executive.

1. General Duties of Employer and Executive:

1.1. Employer agrees to employ Executive and Executive agrees to accept
employment by Employer and to serve Employer in an executive capacity upon the
terms and conditions set forth herein. The duties and responsibilities of
Executive shall include those described for the particular position held by
Executive while employed hereunder in the By-laws of Employer or Subsidiary or
other documents of Employer or Subsidiary. The capacity that Executive shall
hold during the term hereof shall be that position as determined by the Board of
Directors of Employer or Subsidiary, or any duly authorized committee thereof,
from time to time in its sole discretion. While employed hereunder, the initial
position that Executive shall hold shall be Executive Vice President, Chief
Financial Officer and Treasurer (until such time as such position may be changed
as aforesaid).

1.2. While employed hereunder, Executive shall obey the lawful directions of the
Board of Directors of Employer or Subsidiary, any duly authorized committees
thereof or any authorized officers of Employer or Subsidiary and shall use his
best efforts to promote the interests of Employer and Subsidiary and to maintain
and to promote the reputation thereof. While employed hereunder, Executive shall
devote his time, efforts, skills and attention to the affairs of Employer and
Subsidiary in order that he shall faithfully perform his duties and obligations
hereunder and such as may be assigned to or vested in him by the Board of
Directors of Employer or Subsidiary, any duly authorized committees thereof or
any duly authorized officer of Employer or Subsidiary.

1.3. During the term of this Agreement, Executive may from time to time engage
in any businesses or activities that do not compete directly and materially with
Employer or Subsidiary and any of their subsidiaries, provided that such
businesses or activities do not materially interfere with his performance of the
duties assigned to him in compliance with this Agreement



--------------------------------------------------------------------------------

by the Board of Directors of Employer or Subsidiary, any duly authorized
committees thereof or any authorized officer of Employer or Subsidiary. In any
event, Executive is permitted to (i) invest his personal assets as a passive
investor in such form or manner as will not contravene the best interests of
Employer or Subsidiary, (ii) participate in various charitable efforts, or
(iii) serve as a director or officer of any other entity or organization when
such position has previously been approved by the Board of Directors of Employer
or Subsidiary.

2. Compensation and Benefits:

2.1. As compensation for services to Employer and Subsidiary, Employer shall pay
to Executive during the term of this Agreement a salary at an annual rate to be
fixed from time to time by the Board of Directors of Employer or any duly
authorized committee thereof, which annual rate shall initially be $350,000 on a
per annum basis. The salary shall be payable in equal biweekly installments,
subject only to such payroll and withholding deductions as may be required by
law and other deductions applied generally to employees of Employer for
insurance and other employee benefit plans. The Board of Directors of Employer,
or any authorized committee or officer of Employer, shall review Executive’s
overall annual compensation at least annually, with a view to ascertaining the
adequacy thereof and such compensation may be increased (but not decreased) by
the Board of Directors of Employer from time to time by an amount that in the
opinion of the Board of Directors of Employer is justified by Executive’s
performance.

2.2. Upon Executive furnishing to Employer customary and reasonable documentary
support (such as receipts or paid bills) evidencing costs and expenses incurred
by him in the performance of his services and duties hereunder (including,
without limitation, travel and entertainment expenses) and containing sufficient
information to establish the amount, date, place and essential character of the
expenditure, Executive shall be reimbursed for such costs and expenses in
accordance with Employer’s normal expense reimbursement policy. Executive shall
be entitled to participate in all group life, health and medical insurance
plans, stock option plans and other stock programs and compensation plans and
such other benefits, plans or programs as may be from time to time specifically
adopted and approved by Employer for employees generally.

2.3 Executive shall be entitled to such vacation, holiday, and (subject to the
provisions of Section 6.3 hereof) other paid or unpaid leave of absence as is
consistent with Employer’s normal policies or as otherwise approved by the Board
of Directors of Employer.

2.4 As long as this Agreement is in effect, Employer agrees to provide and
maintain life insurance coverage on the life of Executive in the face amount of
$300,000, with proceeds thereunder payable to such beneficiaries as Executive
may designate, and Employer agrees to pay all premiums on such policy. Coverage
shall continue throughout the employment term hereof. Such coverage may consist
of term, group term, whole life or any other form of coverage selected by
Employer in its sole discretion and may be with such insurers as Employer may
select.

3. Preservation of Business; Fiduciary Responsibility:

Executive shall use his best efforts to preserve the business and organization
of Employer and Subsidiary, to keep available to Employer and Subsidiary the
services of present employees and to preserve the business relations of Employer
and Subsidiary with dealers, retailers, suppliers, distributors, investors,
investment bankers, customers and others. Executive shall not commit any act, or
in any way assist others to commit any act, that would injure Employer or
Subsidiary. So long as Executive is employed by Employer or Subsidiary,
Executive shall observe and fulfill proper standards of fiduciary responsibility
attendant upon his service and office.

 

– 2 –



--------------------------------------------------------------------------------

4. Executive’s Access to Proprietary Business Information and Obligation to
Refrain From Using or Disclosing Information:

4.1. In Executive’s position as an executive, Executive shall be granted access
to a full range of Employer’s secret and confidential business information to
enable Executive to fulfill and perform his fiduciary responsibilities and
duties. The secret and confidential business information to which Executive
shall have access shall include, but not necessarily be limited to, detailed
financial information regarding the Employer’s financial and operating
performance, financial projections, accounting strategies and methods,
investment strategies and methods, business funding strategies, banking contacts
and relationships, investor identities and relationships, financial product
marketing strategies and methods, financial product pricing strategies and
methods, structuring strategies and methods regarding financial products, loan
servicing strategies and methods, loan application credit standards (including
Employer’s trade secrets regarding its credit scoring approaches, techniques and
software programs), employee information regarding identities, responsibilities,
compensation and benefits, and information technology strategies and methods.
Executive acknowledges that such access was granted under the Existing
Employment Agreement and continuing access is required for Executive to fulfill
and perform his fiduciary responsibilities and duties.

4.2. As part of Executive’s fiduciary duties to Employer and Subsidiary,
Executive agrees, both during the term of this Agreement and thereafter, to
protect, preserve the confidentiality of and safeguard Employer’s and
Subsidiary’s secret or confidential information, knowledge, ideas, concepts,
improvements, discoveries and inventions, and, except as may be expressly
required by Employer, Executive shall not, either during his employment by
Employer or Subsidiary or thereafter, directly or indirectly, use for his own
benefit or for the benefit of another, or disclose to another, any of such
information, ideas, concepts, improvements, discoveries or inventions.

4.3. Upon termination of his employment with Employer and Subsidiary, or at any
other time upon request, Executive shall immediately deliver to Employer all
documents embodying any of Employer’s or Subsidiary’s secret or confidential
information, ideas, concepts, improvements, discoveries and inventions.

4.4. In order to protect and enforce Executive’s covenants regarding Employer’s
secret or confidential information, in consideration of continuing access to
such information and in consideration of the “termination payments” (as defined
in Section 7.3 hereof) where applicable, Executive acknowledges that the
covenant to not compete set out in Section 8.1 and the covenant to not compete
unfairly set forth in Section 8.3 are fair, reasonable and necessary to protect
the Employers’ secret and confidential information and the integrity of the
Employer’s business. Executive further acknowledges that the longer duration of
the covenant not to compete set out in Section 8.1 hereof in the event of an
“change of control” (as defined in Section 6.6 hereof) is fair and necessary to
protect the interests of an acquiring person or newly constituted Board of
Directors, as the case may be.

4.5 In the event that Executive receives “termination payments” for the covenant
to not compete as set out in Section 8.1 and, within the non compete period
specified in Section 8.1 and the covenant to not compete unfairly set forth in
Section 8.3, the Executive engages in activities not allowed by Sections 8.1 or
8.3, then, in addition to any other causes of action for damages or equitable
relief that the Employer may have as a result of such breach, the Employer may
demand, and the Executive agrees to return within thirty (30) days of demand,
the re-payment of a pro-rata portion of the “termination payments.” The pro-rata
amount to be repaid shall be the amount of the “termination payment” made to the
Executive, divided by the number of months in the non compete period multiplied
by the number of months remaining in the non-compete period beginning with the
month in which the Executive engaged in activities not allowed under Sections
8.1 or 8.3.

 

– 3 –



--------------------------------------------------------------------------------

5. Initial Term; Extensions of the Term:

5.1. The term of this Agreement shall commence on the effective date hereof and
shall end on June 30, 2011.

5.2. The term of this Agreement shall automatically be extended for additional
one-year periods commencing on July 1, 2011 and on July 1 thereafter, unless
either Executive or Employer gives written notice to the other on or before any
March 1 of his or its intention not to extend this Agreement. Notwithstanding
anything to the contrary contained herein, it is the intention of the parties
hereto that, unless and until such notice of non-extension is provided by either
Employer or Executive as provided in the immediately preceding sentence (or
unless this Agreement is terminated pursuant to the terms hereof), as of each
July 1 hereafter the term of this Agreement shall be extended for one year so as
to provide for a prospective three-year employment term as of each such date.

6. Termination other than by Expiration of the Term: Employer or Executive may
terminate Executive’s employment under this Agreement at any time, but only on
the following terms:

6.1. Executive may terminate his employment under this Agreement at any time
upon at least sixty (60) days’ prior written notice to Employer.

6.2. Employer may terminate Executive’s employment under this Agreement at any
time, without prior notice, for “due cause” upon the good faith determination by
the Board of Directors of Employer or Subsidiary that “due cause” exists for the
termination of the employment relationship. As used herein, the term “due cause”
shall mean any of the following events:

(i) any intentional misapplication by Executive of Employer’s or Subsidiary’s
funds, or any other act of dishonesty injurious to Employer or Subsidiary
committed by Executive; or

(ii) Executive’s conviction of a crime involving moral turpitude; or

(iii) Executive’s use or possession of any controlled substance or abuse of
alcoholic beverages; or

(iv) Executive’s breach, non-performance or non-observance of any of the terms
of this Agreement if such breach, non-performance or non-observance shall
continue beyond a period of ten (10) days immediately after notice thereof by
Employer to Executive; or

(v) any other action by the Executive involving willful and deliberate
malfeasance or gross negligence in the performance of Executive’s duties.

6.3. In the event Executive is incapacitated by Disability, accident, sickness
or otherwise so as to render Executive mentally or physically incapable of
performing the services required under Section 1 for a period of one hundred
eighty (180) consecutive business days, and such incapacity is confirmed by the
written opinion of two (2) practicing medical doctors licensed by and in good
standing in the state in which they maintain offices for the practice of
medicine, upon the expiration of such period or at any time reasonably
thereafter, or in the event of Executive’s death, Employer may terminate
Executive’s employment under this Agreement upon giving Executive or his legal
representative written notice at least thirty (30) days’ prior to the
termination date. Executive agrees, after written notice by the Board of
Directors of Employer or

 

– 4 –



--------------------------------------------------------------------------------

Subsidiary or a duly authorized committee or any officer of Employer or
Subsidiary, to submit to examinations by such practicing medical doctors
selected by the Board of Directors of Employer or Subsidiary or a duly
authorized committee or any officer of Employer or Subsidiary. For the purposes
of this Agreement, “Disability” shall mean a person (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of Employer or Subsidiary.

6.4. Employer may terminate Executive’s employment under this Agreement at any
time for any reason whatsoever, even without “due cause,” by giving a written
notice of termination to Executive, in which case the employment relationship
shall terminate immediately upon the giving of such notice.

6.5. If Employer decreases Executive’s salary below its then current level, as
such salary level may have been increased from time to time above the initial
level specified in Section 2.1,or reduces the employee benefits and perquisites
below the levels provided for by the terms of Section 2 hereof, other than as a
result of any amendment or termination of any employee and/or employee benefit
plan or arrangement, which amendment or termination is applicable to all
employees of Employer or Subsidiary, then such action by Employer, unless
consented to in writing by Executive, shall be deemed to be a constructive
termination by Employer of Executive’s employment (“Constructive Termination”).

6.6. Notwithstanding anything to the contrary otherwise provided herein, if a
“change of control” (as defined below) of Employer occurs, within twelve
(12) months from the date of such “change of control,” Executive shall have the
right to voluntarily terminate the employment relationship under this Agreement
by giving sixty (60) days’ written notice to Employer or Subsidiary under
Section 6.1 hereof, and Employer or Subsidiary shall have the right to give
written notice to Executive to terminate Executive’s employment relationship
without “due cause” pursuant to Section 6.4. “Change in control” shall be deemed
to have occurred (i) on the date that any one person, or more than one person
acting as a group, acquires ownership of stock of Employer that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of Employer, (ii) on the date
that a majority of the members of Employer’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of Employer’s Board of Directors prior to
the date of the appointment or election or (iii) on the date any one person, or
more than one person acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from Employer that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all the assets of
Employer immediately prior to such acquisition or acquisitions.

7. Effect of Termination:

7.1. In the event the employment relationship is terminated (a) by Executive
upon sixty (60) days’ written notice pursuant to Section 6.1, (b) by Employer
for “due cause” pursuant to Section 6.2, or (c) by Executive breaching this
Agreement by refusing to continue his employment and failing to give the
requisite sixty (60) days’ written notice, all compensation and benefits shall
cease as of the date of termination (it being specifically agreed that Executive
shall not be entitled to any bonuses not yet vested at the date of termination),
other than: (i) those benefits that are provided by retirement and benefit plans
and programs specifically adopted and

 

– 5 –



--------------------------------------------------------------------------------

approved by Employer or Subsidiary for Executive that are earned and vested by
the date of termination, and (ii) Executive’s pro rata annual salary plus all
earned and vested bonuses through the date of termination. Executive’s right to
exercise stock options and Executive’s rights in other stock plans, if any,
shall remain governed by the terms and conditions of the appropriate stock plan.

7.2. Except as provided in Section 7.3, if Executive’s employment relationship
is terminated pursuant to Section 6.3 hereof due to Executive’s incapacity or
death, Executive (or, in the event of Executive’s death, Executive’s legal
representative or estate) will be entitled to those benefits that are provided
by retirement and benefits plans and programs specifically adopted and approved
by Employer or Subsidiary for Executive that are earned and vested at the date
of termination and, even though no longer employed by Employer or Subsidiary,
shall continue to receive the salary compensation (payable in the manner as
prescribed in the second sentence of Section 2.1) for six (6) months following
the date of termination. Executive (or, in the event of Executive’s death,
Executive’s legal representative or estate) shall not, however, be entitled to
any bonuses not yet vested at the date of termination of employment. Executive’s
right to exercise stock options and Executive’s rights in other stock plans, if
any, shall remain governed by the terms and conditions of the appropriate stock
plans.

7.3. (a) The Executive shall be entitled to receive the “termination payments”
(as defined below) if any of the following events occur:

(A) Employer (i) terminates the employment of Executive other than pursuant to
Section 6.2 hereof for “due cause” or other than for a disability or death
pursuant to Section 6.3 hereof, or (ii) terminates the employment of Executive
pursuant to Section 6.3 on account of Executive’s death or disability occurring
within twelve (12) months of the date of a change of control of Employer; or

(B) a Constructive Termination; or

(C) Employer or Executive terminates the employment relationship following a
“change of control” pursuant to Section 6.6.

(b) The “termination payments” shall be paid six (6) months after the date of
termination in an amount equal to (x) one year of salary (undiscounted), as
“salary” is defined below, plus (y) earned and vested bonuses at the date of
termination. In addition, in the event of a termination pursuant to
Section 7.3(a)(C) above, an additional payment shall be made in an amount equal
to the present value (employing a discount rate of 8%) of two (2) additional
years’ salary. For purposes of this Section 7.3(b), the term “salary” shall mean
the sum of (i) the annual rate of compensation provided to Executive under
Section 2.1 hereof immediately prior to the date of termination of employment
plus (ii), if the termination occurs as a result of an event specified in
Section 7.3(a)(C) above, the average of the annual cash bonuses or other cash
incentive compensation earned by Executive under a performance based award
granted under the Senior Executive Bonus Plan (including any successor plans) in
the three fiscal years immediately preceding the fiscal year in which the
termination occurred.

(c) Executive’s right to exercise stock options and Executive’s rights in other
stock plans, if any, shall remain governed by the terms and conditions of the
appropriate stock plan.

7.4 The “termination payments” should not constitute a parachute payment within
the meaning of Section 280G of the Internal Revenue Code (the “Code”). If it is
determined, however, that all or a portion of the “termination payments” are not
excludable under Section 280G of the Code and (a) there is a change in the
ownership or effective control of Employer or in the ownership of a substantial
portion of the assets of Employer (within the meaning of Section 280G(b)(2)(A)
the Code) and (b) the payments otherwise to be made pursuant to Section

 

– 6 –



--------------------------------------------------------------------------------

7.3 (the “termination payments”) and any other payments or benefits otherwise to
be paid to Executive in the nature of compensation to be received by or for the
benefit of Executive and contingent upon such event (together, the “total
payments”) would create an “excess parachute payment” within the meaning of
Section 280G of the Code, then Employer shall make the “termination payments”
that are considered parachute payments in substantially equal installments, the
first installment being due six (6) months after the date of termination and
each subsequent installment being due on January 31 of each year, such that the
aggregate present value of all such “termination payments,” whether pursuant to
this Agreement or otherwise, will be as close as possible to, but not exceed,
299% of Executive’s base amount, within the meaning of Section 280G of the Code.
However, if all or any portion of the “termination payments” are to be made in
substantially equal installments, and such installment payments would be less
than $25,000 per year or would span a period of greater than twenty (20) years,
then Executive would be paid, in lump sum six (6) months after date of
termination, the maximum amount of “termination payments” that would not cause
the “total parachute payments” to exceed 299% of the Executive’s base amount
(within the meaning of Section 280G of the Code).

8. Executive’s Obligation to Not Compete and Refrain from Competing Unfairly:

8.1. Executive acknowledges and agrees that he serves in a special capacity for
Employer and Subsidiary pursuant to which he will acquire unique knowledge of
the operations and business of Employer and Subsidiary and, as such, will not be
engaged in a common calling. Executive further acknowledges and agrees that he
has been granted access to and will continue to be granted access to secret and
confidential information of the Employer. During the existence of Executive’s
employment by Employer and Subsidiary hereunder and, if the employment is
terminated by Employer or Executive for any reason, for a period of (i) one
(1) year from the date on which he shall cease to be employed by Employer or
Subsidiary if the Executive resigns pursuant to Section 6.1 hereof, is
terminated “for cause” pursuant to Section 6.2 hereof, or if the termination
occurs as a result of an event specified in Section 7.3(a)(A) or (B) hereof, or
(ii) three(3) years from the date on which he shall cease to be employed by
Employer or Subsidiary if the termination occurs as a result of an event
specified in Section 7.3(a)(C) hereof, Executive shall not, acting alone or in
conjunction with others, directly or indirectly, and whether as principal,
agent, officer, director, partner, Executive, consultant, broker, dealer or
otherwise, in any of the Business Territories (as defined below), engage in any
business in competition with the business conducted by Employer, Subsidiary or
any subsidiary of Employer or Subsidiary, whether for his own account or
otherwise, or solicit, canvass or accept any business or transaction for or from
any other company or business in competition with such business of Employer or
Subsidiary in any of the Business Territories. For purposes hereof, the term
“Business Territories” means the geographical regions within the geographic
borders of each State in which Employer or Subsidiary is doing business during
the term of this Agreement and (in the case of post-employment non-competition
obligations) at the date of the termination of Executive’s employment with
Employer and Subsidiary and any State in which Employer had reasonable prospects
of engaging in business during the non competition period following termination
of employment.

8.2. It is the desire and intent of the parties that the provisions of
Section 8.1 shall be enforced to the fullest extent permissible under the laws
and public policies of the State of Texas. Accordingly, if any particular
portion of Section 8.1 shall be adjudicated to be invalid or unenforceable,
Section 8.1 shall be deemed amended to (i) reform the particular portion to
provide for such maximum restrictions as will be valid and enforceable or if
that is not possible, then (ii) delete therefrom the portion thus adjudicated to
be invalid or unenforceable.

8.3. In addition to the other obligations agreed to by Executive in this
Agreement, Executive agrees that during his employment with Employer or
Subsidiary and following the termination of his employment by Employer and
Subsidiary he shall not at any time, directly or

 

– 7 –



--------------------------------------------------------------------------------

indirectly, (a) induce, entice, or solicit any employee of Employer or
Subsidiary to leave his employment, or engage in any discussions or
communications with any employee of Employer or Subsidiary concerning such
employee’s employment or the possibility of such employee’s leaving his
employment or (b) contact, communicate or solicit any customer of Employer or
Subsidiary derived from any customer list, customer lead, mail, printed matter
or other information secured from Employer, Subsidiary or their present or past
employees, or (c) in any other manner use any customer lists or customer leads,
mail, email addresses, telephone numbers, printed material or material of
Employer or Subsidiary relating thereto.

9. Miscellaneous:

9.1. All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
deemed to have been given when mailed by registered mail or certified mail,
return receipt requested, as follows (provided that notice of change of address
shall be deemed given only when received):

If to Employer or Subsidiary, then notice must be given to:

AmeriCredit Corp.

801 Cherry Street, Suite 3500

Fort Worth, Texas 76102

Attention: Daniel E. Berce

         President and Chief Executive Officer

If to Executive, to:

Brian S. Mock

300 Sir Johns Court

Southlake, TX 76092

or to such other names or addresses as Employer, Subsidiary or Executive, as the
case may be, shall designate by notice to the other party hereto in the manner
specified in this Section 9.1.

9.2. This Agreement shall be binding upon and inure to the benefit of Employer,
its successors, legal representatives and assigns, and upon Executive, his
heirs, executors, administrators, representatives and assigns. Executive agrees
that his rights and obligations hereunder are personal to him and may not be
assigned without the express written consent of Employer and Subsidiary.

9.3. This Agreement may not be modified in any respect by any verbal statement,
representation or agreement made by any employee, officer, or representative of
Employer or Subsidiary or by any written agreement unless signed by an officer
of Employer who is expressly authorized by Employer to execute such document.

9.4. (a) If any provision of this Agreement or application thereof to anyone or
under any circumstances shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application.

(b) Without intending to limit the remedies available to Employer or Subsidiary,
it is mutually understood and agreed that Executive’s services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law, and, therefore, in the event of a breach by
Executive, Employer shall be entitled to equitable relief by way of injunction
or otherwise.

 

– 8 –



--------------------------------------------------------------------------------

(c) Executive acknowledges that Sections 4, and 8 are expressly for the benefit
of Employer and Subsidiary, that Employer and Subsidiary would be irreparably
injured by a violation of Section 4 and/or 8 and that Employer or Subsidiary
would have no adequate remedy at law in the event of such violation. Therefore,
Executive acknowledges and agrees that injunctive relief, specific performance
or any other appropriate equitable remedy (without any bond or other security
being required) are appropriate remedies to enforce compliance by Employer with
Section 4 and Section 8.

9.5. Executive acknowledges that, from time to time, Employer or Subsidiary may
establish, maintain and distribute employee manuals or handbooks or personnel
policy manuals, and officers or other representatives of Employer or Subsidiary
may make written or oral statements relating to personnel policies and
procedures. Such manuals, handbooks and statements are intended only for general
guidance. No policies, procedures or statements of any nature by or on behalf of
Employer or Subsidiary (whether written or oral, and whether or not contained in
any employee manual or handbook or personnel policy manual), and no acts or
practices of any nature shall be construed to modify this Agreement or to create
express or implied obligations of any nature to Executive.

9.6. The laws of the State of Texas will govern the interpretation, validity and
effect of this Agreement without regard to the place of execution or the place
for performance thereof, and Employer and Executive agree that the state and
federal courts situated in Tarrant County, Texas shall have personal
jurisdiction over Employer and Executive to hear all disputes arising under this
Agreement. This Agreement is to be at least partially performed in Tarrant
County, Texas, and, as such, Employer and Executive agree that venue shall be
proper with the state or federal courts in Tarrant County, Texas to hear such
disputes. In the event either Employer or Executive is not able to effect
service of process upon the other with respect to such disputes, Employer and
Executive expressly agree that the Secretary of State for the State of Texas
shall be an agent of Employer and/or the Executive to receive service of process
on behalf of Employer and/or the Executive with respect to such disputes.

10. Additional Instruments:

Executive and Employer shall execute and deliver any and all additional
instruments and agreements that may be necessary or proper to carry out the
purposes of this Agreement.

 

– 9 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

AMERICREDIT CORP. By:      

Daniel E. Berce

President and Chief Executive Officer

EXECUTIVE

By:       Brian S. Mock

 

– 10 –